Per Curiam.
This case cannot be distinguished from those cited ■ at the bar, in which this Court has held that a party to a note is inadmissible to prove that the note was not actually negotiated to the plaintiff in the ordinary course of such transactions. The condition of the bond given in evidence certainly proves nothing of the hind; and there is nothing else upon the record, to lay a foundation for the testimony offered. The witness was therefore properly rejected, and the judgment must be
Affirmed.